In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated January 29, 1988, which vacated a previous determination of the District Rent Administrator, dated December 17, 1984, and denied a rent rollback, the appeal is from a judgment of the Supreme Court, Kings County (Hurowitz, J.), entered June 21, 1988, which denied the appellant’s cross motion to dismiss the proceeding as untimely, granted the petition, annulled the appellant’s determination, and reinstated the determination of the District Rent Administrator.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the cross motion is granted, and the proceeding is dismissed.
The record demonstrates that the determination of the appellant New York State Division of Housing and Community Renewal was issued on January 29, 1988. Inasmuch as the petitioner did not commence this proceeding to review that determination until April 12, 1988, the Supreme Court should have granted the appellant’s cross motion to dismiss the proceeding as untimely (see, Administrative Code of City of New York §26-516 [d]; 9 NYCRR 2530.1; see generally, Matter of Somlo v State Div. of Hous. & Community Renewal, 142 AD2d 535). Brown, J. P., Sullivan, Rosenblatt and Ritter, JJ., concur.